DETAILED ACTION
This office action is in response to communication filed on 06/24/2019. Claims 1 – 5 are pending on this application.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Yu et al. Pub. No. 2018/0321942.
Fig. 2 of Yu et al. discloses 2 neural network circuit (paragraph 0009) comprising: a plurality of storage portions that include a memristor (G11…Gnm), the memristor 5being connected in a lattice shape (lattice shape of G11…Gnm); a plurality of D/A converters (DAC) that receive data (X1…Xn), causing a signal voltage (signal output voltage of each DAC)  to be applied to a plurality of voltage input terminals of the storage portions (voltage input terminals of input terminal G11…Gnm); a plurality of I/V conversion amplifiers (TIA) that are connected to at least one current output terminal (current of each bit line) of the storage portions (G11…Gnm), and are configured to convert a current flowing in the current output terminal (current of each bit line l into voltage to be output as a signal voltage (V1…VM);  15a plurality of A/D converters (ADC)  that are configured to perform A/D conversion of the signal voltage (V1…VM), which is converted by the I/V conversion amplifiers ( transimpedance amplifier TIA); a series circuit of a first switch and a second switch that is disposed in a feedback loop of each of the drive amplifiers; and  20a series circuit of a third switch and a fourth switch that is disposed in a feedback loop of each of the IN conversion amplifiers, wherein: a common connection point of the first switch and the second switch is connected to one end of the memristor;  25a common connection point of the third switch and the fourth switch is connected to another end of the memristor; and the A/D converter performs A/D conversion of voltage across a feedback resistor of the IN conversion amplifier.
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: the memristor is a variable resistance element;  a plurality of drive amplifiers that are connected between to the D/A 10converters and the voltage input terminals; a series circuit of a first switch and a second switch that is disposed in a feedback loop of each of the drive amplifiers; and  20a series circuit of a third switch and a fourth switch that is disposed in a feedback loop of each of the IN conversion amplifiers, wherein: a common connection point of the first switch and the second switch is connected to one end of the memristor;  25a common connection point of the third switch and the fourth switch is connected to another end of the memristor; and the A/D converter performs A/D conversion of voltage across a feedback resistor of the IN conversion amplifier.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

04/27/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845